Case 2:21-cr-00177-CCC Document 6 Filed 03/02/21 Page 1 of 2 PageID: 21




                                                       21-CR-177 (CCC)




    3/2/2021
   Case 2:21-cr-00177-CCC Document 6 Filed 03/02/21 Page 2 of 2 PageID: 22
United States v Khaled Hamade

The Court finds that the arraignment and plea hearing to be held today cannot
be further delayed without serious harm to the interests of justice, for the
following reasons:
     1. To ensure that the Court is not overwhelmed by cases and
        proceedings at the conclusion of this period of emergency. Currently,
        District Judges in New Jersey handle a substantially larger docket of
        cases than Judges in other Districts in the United States. New
        criminal cases continue to be assigned by the Court during the
        emergency. The concern of such congestion and the particular harm
        that likely will be caused by delays in the processing of cases and
        matters in the future is particularly acute in this emergency, at least
        given that: (1) it is unknown when this emergency will subside and
        when the Court will be able to function at normal capacity (including,
        among other things, the empanelment of trial juries) and (2) this
        District’s pre-existing shortage of District Court Judges which already
        has challenged the Court’s ability to process and resolve cases. This
        District has six District Judge vacancies: two have been pending for
        more than five years; one has been pending almost three years; two
        have been pending for more than a year; and one has been pending
        almost a year. The Federal Judicial Conference has deemed the
        District’s six vacancies judicial emergencies.
     2. To permit victim of the offense the ability to obtain a speedy
        determination of guilt and to focus on responsibility for the harm
        caused by the offenders and potential for recovery of monetary
        damages.
     3. To permit the defendant to obtain a speedy resolution of his case
        through a timely arraignment hearing to afford appropriate bail
        conditions as well as the ability enter a plea of guilty. The defendant
        has asked for this case to be heard today by arraignment and then
        plea.
     4. To permit the Government to obtain a resolution of the case so that
        the Government, already operating in a restricted capacity due to the
        emergency, may appropriately focus its resources on other, emerging
        criminal matters. The Government has asked for this case to be seen
        today for a timely arraignment and then plea.
    5. To permit the parties to obtain resolution before the running of
       the applicable statute of limitations. The parties have asked for
       this case to heard today for arraignment and then plea hearing.
